DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 09/30/2022.  Claims 1-20 remain pending in the application. Claims 1, 11, and 16 are independent.

Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities:  
in Claim 1, lines 25-26; Claim 11, lines 20-21; and Claim 16, lines 22-23, "… the listing of the identifiers including the names of the connections ..." appears to be "… the listing of the identifiers including names of the individual connections ...".  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siracusa et al. (US 2016/0357761 A1, published on 12/08/2016), hereinafter Siracusa in view of Pan et al. (US 2019/0102396 A1, filed on 10/03/2017), hereinafter Pan and Ayan et al. (US 2016/0063115 A1, published on 03/03/2016), hereinafter Ayan.

Independent Claims 1, 11, and 16
Siracusa discloses a system comprising: one or more computer processors (Siracusa, 1018 in FIG. 10; ¶ [0160]: processors); 
one or more computer memories (Siracusa, 1002 in FIG. 10; ¶¶ [0156] and [0171]: computer-readable medium 1002 can include a memory hierarchy, e.g., cache, main memory, and secondary memory); 
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations (Siracusa, FIG. 10; ¶¶ [0160] and [0171]: one or more processors 1018 run various software components/set of instructions stored in medium 1002 to perform various functions for device 1000), the operations comprising: 
detecting an interaction with a messaging application, the interaction being usable for identifying a target for a new message from a plurality of possible targets for the new message (Siracusa, FIG. 4; ¶¶ [0004], [0022], [0030], and [0062]-[0063]: one or more potential recipients may be identified and suggested/recommended based on triggering events, e.g., composing/initiating a new message/email/communication; identification of the recipient(s) can be a dynamic action that may change depending on additional information) (Siracusa, 102 in FIG. 1/602 in FIG. 6; ¶¶ [0032]-[0034] and [0111]-[0112]: user input at a user device is detected and it can be determined whether the input corresponds to a triggering event for suggesting recipients for composing a communication message), the interaction including a specification of one or more keywords associated with the target in a search portion of a user interface (Siracusa, ¶ [0062]: a list of predetermined triggering events may include initiating a search) (Siracusa, FIGS. 4-5; ¶¶ [0105]-[0108]: when a user enters a subject or portion thereof on the subject line 408, the suggested recipients list 410 can be updated based on keywords in the subject line; when the user enters a search term/keyword or a portion thereof in search window 508, suggested recipients in search results window 510 can be updated based on the search term/keyword), the plurality of possible targets including individual connections associated with a member of a social networking system and  (Siracusa, ¶¶ [0020] and [0023]-[0027]: suggests a same set/group of recipient(s)/people for a variety of contexts (e.g., time, location, account identifier, application to initiate communication); 106 in FIG. 2 or 610 in FIG. 6; ¶¶ [0041], and [0064]: a social element based on past communications and interactions can be used to predict recipients, wherein the social element reflects historical interactions data between a user of the user device and groups of past recipients of the user's communications (e.g., contacts and groups of contacts); co-occurrences (i.e., communications sent to the same group of recipients (e.g., a CC list/distribution list or a defined group of contacts/an email group)), can be used to predict email recipients, e.g., when the user selects a recipient that has been included in a group of recipients in the past email messages, these co-occurrences can be used in tum to predict recipients of the email being composed; ¶¶ [0116]-[0117]: query tables to obtain the contact measures for one or more potential recipients based on individual interactions with a potential recipient as well as group interactions with groups of recipients; i.e., contacts and groups of contacts (e.g., CC list/distribution list) can be in predicted recipients shown in FIG. 4 when composing a new communication/message/email) (Siracusa, ¶ [0106]: using any auto-completion technique to predict a contact based on a partially entered contact/recipient name or email address); 
applying a matching algorithm to the one or more keywords (Siracusa, ¶¶ [0023] and [0003]: the device's current context can be compared to historical interactions data to match the current context to similar past interactions with previous recipients, wherein the context can also be based on keywords and other factors) (Siracusa, FIGS. 4-5; ¶¶ [0105]-[0108]: when a user enters a subject or portion thereof on the subject line 408, the suggested recipients list 410 can be updated based on keywords in the subject line; when the user enters a search term/keyword or a portion thereof in search window 508, suggested recipients in search results window 510 can be updated based on the search term/keyword), the matching algorithm blending a ranking of the individual connections associated with the member with a ranking of the group conversations associated with the member (Siracusa, ¶¶ [0020] and [0023]-[0027]: suggests a same set/group of recipient(s)/people for a variety of contexts (e.g., time, location, account identifier, application to initiate communication); i.e., recipients (same recipient or same set/group of recipients/people) can be suggested based on contextual data indicating periodicity of interactions, e.g., communications repeatedly sent at a similar time of day or a same day of week; 104-110 in FIG. 1 and 604-614 in FIG. 6; ¶¶ [0041], [0064], and [0113]-[0120]: query tables to obtain the contact measures for one or more potential recipients based on individual interactions with a potential recipient as well as group interactions with groups of recipients; ranking historical interactions that corresponding to the current context using the obtained contact measures, e.g., ranks for a user's historical interactions with a group of recipients can be increased based on whether the user previously interacted with the group in other past interactions indicating a co-occurrence (i.e., whether a group of recipients will rank higher or lower than an individual is fully depending on co-occurrence events); identify one or more predicted recipients to suggest to the user using one or more criteria, e.g., a minimum number of predicted recipients to suggest (the top N recipients), a percentage of predicted recipients to suggest (the top 25 percent), and/or a threshold confidence level for suggesting a predicted recipient; i.e., interactions for individual recipients and interactions for groups of recipients are ranked together to provide one blended list of suggested recipients (including both individual recipients and groups of recipients; it is most common way to display when both are ranking together1) as shown in FIG. 4 when composing/initiating a new message/email/communication because contact measures for ranking are based on both individual interactions with a potential recipient and group interactions with groups of recipients together) (Siracusa, ¶¶ [0030] and [0038]-[0039]: if the scheduled start time for the calendar entry corresponds to a user's typical work hours, recipient A who is a coworker may be suggested as an invitee for the calendar event; if the calendar entry has a start time corresponding to an evening or weekend, recipient B who is a friend or family member can be suggested as an invitee for the calendar event; a previously used contact having a work email address can be identified as a predicted recipient when an email is being composed using a work email account during working hours while the user device is at a work location; i.e., identifying predicted recipients according to strength of work relationship during work hours; identifying predicted recipients according to strength of friend/family relationship during evening or weekend), the ranking of the individual connections determined by a  the ranking module, the message for inclusion in the group conversation (Siracusa, ¶¶ [0022] and [0004]-[0005]: suggesting recipients to contact by using contextual information to predict people a user may want to interact with at a certain time and place; ¶ [0144]: executes recipient suggestion algorithms using suggestion engine 816; ¶¶ [0117]-[0119],  [0125]-[0130], and [0085]-[0086]: ranking historical interactions that correspond to the current context by calculating a total number of emails, messages, calls, and calendar invitations sent to each of the potential recipients; a neural network or a logistic regression model can use a location (or other features) and build sort of a linear weighted combination of those features to predict the recipient(s); based on the first subset of historical interactions, the first sub-model can predict at least one recipient of a first group of one or more recipients that the user will interact with in association with the event with a first confidence level; the same process can be repeated for determining a second confidence level of a second sub-model (for a second property) of the first sub-model for predicting a second group of one or more recipients; a second subset of the historical interactions can be used for the second sub-model, wherein a first event model can correspond to a particular event (e.g., sending an email to a particular contact, such as a co-worker)); and
responsive to the detection of the interaction, causing a listing of identifiers associated with the targets to be presented in a search results portion of the user interface (Siracusa, 102 and 112 in FIG. 1; 602, 604, and 616 in FIG. 6; 410 in FIG. 4; 510 in FIG. 5; ¶¶ [0032]-[0034]/[0113] and [0042]/[0121]: when the user input corresponds to a trigger for providing a suggested recipient via a suggestion engine, presenting a list of the one or more predicted recipients in a user interface of the user device, or within a communication application executing on the user device), each of the identifiers being selectable to cause a field to be presented in the user interface for entering the new message, the listing of the identifiers including the names of the connections and  (Siracusa, 112 in FIG. 1; 616 in FIG. 6; ¶¶ [0041]-[0042] and [0122]: presenting a list of the one or more predicted recipients (e.g., individual recipients or CC lists) in a user interface of the user device, or within a communication application executing on the user device for a user to select one or more of the predicted recipients) (Siracusa, FIGS. 4-5; ¶¶ [0105]-[0107]: a suggested recipients list 410 allows a user to select one or more suggested recipients, wherein suggested recipients can be identified and displayed in suggested recipient list 410 without using any auto-completion technique to predict a contact based on a partially entered contact name or email address; a user can interact with the search results window 510 to select one or more suggested recipients) (Siracusa, ¶¶ [0134] and [0136]: when the recipient is provided, an email application can automatically launch with the recipient included as a recipient in a new email message; automatically providing an interface for interacting with a recipient using a corresponding communication application, e.g., email, calendar, instant message, text message, voice call, or video conference).  
Siracusa further discloses a non-transitory machine-readable storage medium (Siracusa, 1002 in FIG. 10; ¶¶ [0156] and [0171]: non-transitory computer readable medium 1002 can include random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a compact disk (CD) or DVD (digital versatile disk), flash memory, and the like) embodying a set of instructions that, when executed by one or more processors, causes the one or more processors to perform operations (Siracusa, FIG. 10; ¶¶ [0160] and [0171]: one or more processors 1018 run various software components/set of instructions stored in medium 1002 to perform various functions for device 1000) described above.  
Siracusa fails to explicitly disclose wherein (1) the plurality of possible targets including titles of group conversations associated with the member of a social networking system; (2) the ranking of the individual connections determined by a first ranking module configured to rank each of the individual connections with respect to a likelihood that the member intends to send the new message to the individual connection, the ranking of the group conversation determined by a second ranking module configured to rank each of the group conversations with respect to a likelihood that the member intends to send the new message for inclusion in the group conversation; (3) the listing of the identifiers (associated with the targets to be presented in the user interface) including the names of the connections and the titles of the group conversations.
Pan teaches a system and a method relating to techniques for ranking potential recipients of content items associated with social networking systems (Pan, ¶ [0001]), wherein (1) the plurality of possible targets including titles of group conversations associated with the member of a social networking system; (3) the listing of the identifiers (associated with the targets to be presented in the user interface) including the names of the connections and the titles of the group conversations (Pan, ¶ [0013]: the plurality of potential recipients includes one or more of: a connection of the user, or a group that includes a connection of the user; FIGS. 3A-D; ¶¶ [0046]-[0047]: one or more potential recipients of the ephemeral message can be ranked by the content item recipient ranking module 102; the send sheet 326 can provide at least some of the ranked potential recipients based on the ranking; the send sheet 326 can be scrolled to show additional potential recipients; some potential recipients can be groups; e.g., the potential recipient 328b with title of "Work Group" and the potential recipient 328d with title of "Friends Group" are groups that include multiple users); and
(2) the ranking of the individual connections (or the group conversations) determined by a first ranking module configured to rank each of the individual connections (or the group conversations)  with respect to a likelihood that the member intends to send the new message to the individual connection  (or the group conversations), the ranking of the group conversation (or the individual connections) determined by a second ranking module configured to rank each of the group conversations (or the individual connections) with respect to a likelihood that the member intends to send the new message for inclusion in the group conversation (or the individual connections) (Pan, FIGS. 1 and 2A-B; ¶¶ [0028], [0031]-[0032], [0037], and [0043]: content item recipient ranking module 102 can include a send sheet ranking module 104 and a share sheet ranking module 106, wherein the send sheet ranking module 104 can rank potential recipients of ephemeral messages to be included in a send sheet based on a likelihood of a sending user engaging with (e.g., sending messages to) the potential recipients so that the sending user can choose to send the captured media content item as an ephemeral message (i.e., sending to an individual recipient or a group recipient); the share sheet ranking module 106 can rank potential recipients to be included in a share sheet based on a likelihood of a sharing user engaging with the potential recipients so that the sharing user can share one or more media content items in the sharing user's feed with other users (i.e., sharing in a group of users)).
Siracusa and Pan are analogous art because they are from the same field of endeavor, a system and a method for predicting which contacts a user is most likely to communicate.  Also, it is also well-known in the art that a name/title is usually assigned to a group of participants in the communication platforms; e.g., group messaging, chat, and forum, etc.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Pan to Siracusa.  Motivation for doing so would enhance user experience without necessarily specifying the individual names or addresses and prevent possible mistake in directing the message to wrong group2.
Siracusa in view of Pan fails to explicitly disclose wherein ranking the individual connections and the group conversation separately.
Ayan teaches a system and a method relating to messaging (Ayan, ¶¶ [0002]-[0003]), wherein ranking the individual connections and the group conversation separately (Ayan, FIG. 1; Claims 4-5; ¶¶ [0080], [0077], and [0035]: search a plurality of verticals 164 (i.e., data stores) to identify a plurality of sets of objects in each vertical 164, respectively, that match the search query; determining intent may be based on the object-type associated with each vertical having at least one object that matches the search query; blending the plurality of sets of identified objects from each vertical to form a set of blended search results; each vertical of the plurality of verticals stores objects of a particular object-type, the particular object-type being selected from a group consisting of a user, a photo, a post, a page, an application, an event, a location, or a user group; where a variety of entity types are pulled, the social-networking system 160 may use the distribution of the entities, the scores/ranks determined by the verticals 164 (each of which may have its own scoring/ranking algorithm used in its own module when retrieving); i.e., different ranking algorithms or modules are applied to different object types (e.g., a user or a user group) pulled from different verticals).
Siracusa in view of Pan, and Ayan are analogous art because they are from the same field of endeavor, a system and a method relating to messaging.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Ayan to Siracusa in view of Pan.  Motivation for doing so would improve in determining user intent and enhance user experience (Ayan, ¶¶ [0008] and [0077]).

Claims 2, 12, and 17
Siracusa in view of Pan and Ayan discloses all the elements as stated in Claims 1, 11, and 16 respectively and further disclose wherein the applying of the matching algorithm includes applying a machine-learned model to the group conversations (Siracusa, ¶¶ [0065]-[0066]: the prediction model would be determined using the historical interactions data corresponding to the particular event as input to a training procedure; ¶ [0068]: a model, such as a neural network or regression, can be trained to identify a particular application for a particular context; ¶ [0127]: a neural network or a logistic regression model can user a location or other features and build sort of a linear weighted combination of those features to predict recipients), the machine-learned model using features pertaining to personalized engagement by the member with the conversations, the features including one or more of conversation impressions by the member and messages sent to the group conversations by the member (Siracusa, ¶¶ [0005] and [0022]-[0026]: suggesting recipients to contact using people centric prediction which uses contextual information, e.g., a time, a location, a next calendar entry, a title or subject of the communication, content of an email, a previous recipient of a similar communication, and account information, to predict people a user may want to interact with at a certain time and place; provide a personalized experience for suggesting recipients to a user as different users will have different historical data; recipients can be suggested based on communications repeatedly sent at a similar time of day or a same day of week; recipients can also be suggested based on location information indicating that a user's current location is similar to a location the user was at when past communications were sent to certain contacts).

Claims 4, 14, and 19
Siracusa in view of Pan and Ayan discloses all the elements as stated in Claims 1, 11, and 16 respectively and further disclose wherein the applying of the matching algorithm includes applying a machine-learned model to the group conversations (Siracusa, ¶¶ [0065]-[0066]: the prediction model would be determined using the historical interactions data corresponding to the particular event as input to a training procedure; ¶ [0068]: a model, such as a neural network or regression, can be trained to identify a particular application for a particular context; ¶ [0127]: a neural network or a logistic regression model can user a location or other features and build sort of a linear weighted combination of those features to predict recipients), the machine-learned model using features pertaining to general activity associated with the group conversations, the features including one or more of a total count of messages sent by participants in the group conversations and ages of the group conversations (Siracusa, ¶¶ [0063]-[0064]: identification of the suggested recipient(s) can be determined based on contextual information and/or people-centric historical interaction information, as well as based on other information, e.g., counts indicating the number of emails sent to a recipient, the number of times the recipient was the first addressee for an email, was included as part of an email group or distribution list, was copied, such as carbon copied/CC or blind carbon copied/BCC) (Siracusa, ¶¶ [0077]-[0080]: a user can be probed for how the user responds, which can provide additional data that simply tracking for affirmative responses are used; a prediction model can then be refined in response to the actual result) (Siracusa, ¶¶ [0097]-[0099]: historical information used in prediction including the number of times a user interacted with a recipient following a certain triggering event, the number of times a recipient was interacted with under different contexts when the triggering event is detected, and how often, and under what circumstances, the user decides not to select the identified recipient as a recipient for a communication).

Claims 5, 15, and 20
Siracusa in view of Pan and Ayan discloses all the elements as stated in Claims 1, 11, and 16 respectively and further disclose wherein the applying of the matching algorithm includes applying a machine-learned model to the group conversations (Siracusa, ¶¶ [0065]-[0066]: the prediction model would be determined using the historical interactions data corresponding to the particular event as input to a training procedure; ¶ [0068]: a model, such as a neural network or regression, can be trained to identify a particular application for a particular context; ¶ [0127]: a neural network or a logistic regression model can user a location or other features and build sort of a linear weighted combination of those features to predict recipients), the machine-learned model using features pertaining to a context of the interaction, the features including one or more of fields to which the keywords are matched and classifications of activities of the member with respect to the group conversations (Siracusa, ¶¶ [0023] and [0003]: the device's current context can be compared to historical interactions data to match the current context to similar past interactions with previous recipients, wherein the context can also be based on keywords and other factors) (Siracusa, FIGS. 4-5; ¶¶ [0105]-[0108]: when a user enters a subject or portion thereof on the subject line 408, the suggested recipients list 410 can be updated based on keywords in the subject line; when the user enters a search term/keyword or a portion thereof in search window 508, suggested recipients in search results window 510 can be updated based on the search term/keyword) (Siracusa, ¶¶ [0027]-[0029]: with sufficient historical data, the broad model can be segmented/classified into sub-models, e.g., as a group of people or interactions, with each sub-model corresponding to a different subset of the historical interactions data; after collecting a period of user interaction activity, a list of possible segmentation/classification candidates ( e.g., location, day of week, time of day, etc.) can be accumulated).

Claim 6
Siracusa in view of Pan and Ayan discloses all the elements as stated in Claim 2 and further disclose  wherein the machine-learned model is generated based on a plurality of training data sources, the training data sources including one or more of a database of conversation views, a database of previous messages sent, and a database of connection strengths (Siracusa, 308 and 316 in FIG. 3; ¶¶ [0090], [0092]-[0093]; [0096]-[0099]: prediction engine 302 may use contextual data 306 from contextual sources 308 in conjunction with historical interaction data 318 from historical events database 316 to identify suggested recipient(s) 304) (Siracusa, 714 in FIG. 7; ¶ [0143]: recipient suggestions 702 can be based on data from variety of data sources 714 which include information for past communications, events 716, searches 718, contacts found 720, recent activity 722, collection daemon, communication history 726, and contacts 728) (Siracusa, 942-946 and 952-958 in FIG. 9: ¶¶ [0148]-[0149]: data sources for an application suggestion engine 940 and a recipient suggestion engine 950, e.g., interactions history 954 can provide data for prior interactions and communications with other users) (Siracusa, ¶ [0030]: if the device is at an office location, contacts having an office at that location may be suggested; if the device is at home, contacts associated with home location, e.g., a family member or roommate, can be suggested).

Claim 7
Siracusa in view of Pan and Ayan discloses all the elements as stated in Claim 2 and further disclose  wherein the machine-learned model is selected from a plurality of machine-learned models based on one or more metrics, the one or more metrics including time to click, click-through rate, or distribution of click position (Siracusa, Claims 13 and 19; ¶ [0118]: contact measures for recipients of previous communications made using the user device including a cumulative total number of previous communications sent to each of the one or more potential recipients; ¶ [0117]: ranks for a user's historical interactions with a group of recipients can be increased based on whether the user previously interacted with the group in other past interactions; a rankings boost can be given to members of a set of recipients based on that set of recipients having been included in common, past interactions, e.g., recipients repeatedly copied as a group on emails sent by the user; i.e., time to click is used to predict one or more recipients) (Siracusa, ¶¶ [0127]-[0130]: a number of historical data points where the top recipient actually was selected (i.e., sent a communication) can be determined as a correct count; a number of historical data points where the top recipient was not selected can be determined as an incorrect count; i.e., click-through rate is used to predict one or more recipients).

Claim 8
Siracusa in view of Pan and Ayan discloses all the elements as stated in Claim 5 and further disclose wherein the fields include one or more of a field pertaining to a participant name and a field pertaining to a group conversation name (Siracusa, ¶ [0106]: using any auto-completion technique to predict a contact based on a partially entered contact/recipient name or email address).

Claim 9
Siracusa in view of Pan and Ayan discloses all the elements as stated in Claim 5 and further disclose  wherein the interaction invokes a typeahead (TYAH) functionality in which each keystroke in the search portion triggers an update of the search results portion (Siracusa, FIGS. 4-5; ¶¶ [0105]-[0108]: when a user enters a subject or portion thereof on the subject line 408, the suggested recipients list 410 can be updated based on keywords in the subject line; when the user enters a search term or a portion thereof in search window 508, suggested recipients in search results window 510 can be updated based on the search term; using any auto-completion technique to predict a contact based on a partially entered contact/recipient name or email address; i.e., a typeahead functionality by updating suggested recipients according to the strings of textual characters (e.g., portion of a search term) being entered3).

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siracusa in view of Pan and Ayan as applied to Claims 1, 11, and 16 respectively above, and further in view of Korycki et al. (US 2017/0068906 A1, published on 03/09/2017), hereinafter Korycki.

Claims 3, 13, and 18
Siracusa in view of Pan and Ayan discloses all the elements as stated in Claims 1, 11, and 16 respectively and further disclose wherein the applying of the matching algorithm includes applying a machine-learned model to the group conversations (Siracusa, ¶¶ [0065]-[0066]: the prediction model would be determined using the historical interactions data corresponding to the particular event as input to a training procedure; ¶ [0068]: a model, such as a neural network or regression, can be trained to identify a particular application for a particular context; ¶ [0127]: a neural network or a logistic regression model can user a location or other features and build sort of a linear weighted combination of those features to predict recipients) (Ayan, FIG. 5; ¶¶ [0051] and [0049]: train a machine learning model to rank a plurality of potential recipients based on a likelihood of a user engaging with the plurality of potential recipients; rank the plurality of potential recipients based on the trained machine learning model), the machine-learned model using features pertaining to relationships between the member and participants of the group conversations, the features including  strengths of connections between the member and the participants (Siracusa, ¶¶ [0020] and [0064]: the contextual information can be used as a feature of a model (or sub-model), and the data can be used to train the model can include different properties of the same category; each time a particular triggering event occurs, the device can track which recipient(s) are selected as recipients of a communication in association with the event; ¶¶ [0030] and [0038]-[0039]: if the scheduled start time for the calendar entry corresponds to a user's typical work hours, recipient A who is a coworker may be suggested as an invitee for the calendar event; if the calendar entry has a start time corresponding to an evening or weekend, recipient B who is a friend or family member can be suggested as an invitee for the calendar event; a previously used contact having a work email address can be identified as a predicted recipient when an email is being composed using a work email account during working hours while the user device is at a work location; i.e., identifying predicted recipients according to strength of work relationship during work hours; identifying predicted recipients according to strength of friend/family relationship during evening or weekend) (Siracusa, ¶¶ [0041] and [0117]: a social element can weigh each recipient the user has sent email to, with higher weights being assigned to recipients who have been repeatedly included in a group of recipients; ranks for a user's historical interactions with a group of recipients can be increased based on whether the user previously interacted with the group in other past interactions) (Siracusa, ¶ [0138]: a model that was not confident for recommendation of one recipient might be sufficiently confident for three; i.e., predicted recipients may also depending on numbers of the participants in the group) (Ayan, FIGS. 2A-2B; ¶¶ [0037]-[0040], and [0043]-[0045]: the ranking machine learning module 206/256 can train a machine learning model to rank potential recipients for a send/share sheet based on a likelihood of a sending/sharing user engaging with the potential recipients; e.g., the machine learning model can be trained based on training data that includes information relating to sending/sharing users, recipients, ephemeral messages and/or non-ephemeral messages between sending users and recipients, interactions between sending users and recipients, whether sending users engaged with recipients, and/or media content items that have been shared between sharing users and recipients; the ranking criteria can include factors such as a coefficient associated with a connection between a sending user and a potential recipient in a social networking system (i.e., indicative of a strength of the connection); potential recipient can be a group, and coefficients of individual users in the group can be aggregated (e.g., summed or averaged) in order to determine the coefficient for the group; i.e., ranking based on numbers of individual users in the group which has connection with the sending user when indicative of a strength of the connection is 0 for no connection or 1 for having connection).
Siracusa in view of Pan and Ayan fails to explicitly disclose wherein the machine-learned model using features pertaining to relationships between the member and participants of the group conversations, the features including one or more of numbers of the participants in the group conversations and proportions of a first subset of participants to a second subset of the participants, the first subset being connections of the member and the second subset being non-connections of the member. 
Korycki teaches a system and a method for predicting which contacts a user is most likely to communicate (Korycki, ¶ [0006]), wherein the machine-learned model using features pertaining to relationships between the member and participants of the group conversations, the features including one or more of numbers of the participants in the group conversations and proportions of a first subset of participants to a second subset of the participants, the first subset being connections of the member and the second subset being non-connections of the member (Korycki, ¶¶ [0026] and [0200]: by applying the machine learning algorithm to a further feature vector comprising a respective set of values of said parameters for a respective subsequent message, to be sent by a sending user over the computer implemented communication service, the method then comprises generating a prediction regarding one or more potential recipients of the subsequent message) (Korycki, ¶¶ [0111]-[0118] and [0027]: another category of features that may be included in the feature vector are features describing the audience of the channel, which is a term used to refer to any definition directly or indirectly mapping to one or more recipients, e.g., an individual name or address of one or more recipients, or a group such as a chat room or forum used by the recipients, or a tag to which the recipients subscribe; examples of such features include the following: size of the audience (number of users that can read the message at the time of posting), average number of posts per day, features related the author to the audience with respect to the organization structure, fraction of author’s team member that are in the channel audience, fraction of author’s management chain in the audience, and the mean and variance of the organizational depth and organizational depth difference of the audience members).
Siracusa in view of Pan and Ayan, and Korycki are analogous art because they are from the same field of endeavor a system and a method for predicting which contacts a user is most likely to communicate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Korycki to Siracusa in view of Pan and Aya.  Motivation for doing so would add dynamically to the training set to refine the training and therefore improve the quality of the prediction (Korycki, ¶ [0050]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siracusa in view of Pan and Ayan as applied to Claim 9 above, and further in view of Doroshenko (US 2014/0244619 A1, published on 08/28/2014), hereinafter Doroshenko.

Claim 10
Siracusa in view of Pan and Ayan discloses all the elements as stated in Claim 9 and further disclose wherein the TYAH functionality is implementing  (Siracusa, 308 and 316 in FIG. 3; 714 in FIG. 7; ¶¶ [0023], [0003], [0026], [0093], and [0143]: the device's current context can be compared to historical interactions data from a historical events database 316/data sources 714 to match the current context to similar past interactions with previous recipients, wherein the context can also be based on keywords and other factors) (Siracusa, FIGS. 4-5; ¶¶ [0105]-[0108]: when a user enters a subject or portion thereof on the subject line 408, the suggested recipients list 410 can be updated based on keywords in the subject line; when the user enters a search term/keyword or a portion thereof in search window 508, suggested recipients in search results window 510 can be updated based on the search term/keyword; using any auto-completion technique to predict a contact based on a partially entered contact/recipient name or email address).
Siracusa in view of Pan and Ayan fails to disclose wherein the TYAH functionality is implementing with low latency based on accessing of an online key-value data store.
Doroshenko teaches a system and a method relating to data search and retrieval (Doroshenko, ¶ [0010]), wherein the TYAH functionality is implementing with low latency based on accessing of an online key-value data store (Doroshenko, ¶ [0003]: incremental search (also referred to as typeahead, incremental find, real-time suggestions, autocomplete, search as you type, filter/find as you type, inline search, instant search, or word wheeling) is a user interaction interface method capable of progressively searching for and filtering through data) (Doroshenko, 110, 120, and 121 in FIG. 1 and FIGS. 2A-C; ABSTRACT; ¶¶ [0004], [0007], [0019]-[0028]: techniques/methods for providing low latency incremental search feature by caching the search results in response to search query from an index server/a search engine server/an online social network system 100, which comprises an object store 110 that stores information on various objects tracked by the social networking system 100, a graph information store 120 that represents the objects of the object store 110 as nodes that are linked together in a “social graph”, a connection index 121 that stores a subset of the information in the graph information store 120 (e.g., a list of all of the connections between that user and other users), and a query processing module 140 that identifies objects from the object store 110 that match a particular search query).
Siracusa in view of Pan and Ayan, and Doroshenko are analogous art because they are from the same field of endeavor, a system and a method relating to data search and retrieval.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Doroshenko to Siracusa in view of Pan and Ayan.  Motivation for doing so would provide a user's search query in a timely and efficient/effective manner with respect to computer processing resources4, and hence improve user experience (Doroshenko, ¶¶ [0002]-[0003]).

Response to Arguments
Applicant’s arguments filed 09/30/2022 with respect to Claims 1, 11, and 16 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jayaram et al. (US 2018/0083905 A1, filed on 09/21/2016) discloses a system and a method relating to messaging applications (Jayaram, ¶ [0040]), wherein when sharing content, suggest a group of recommended recipients, which may include members selected based on the content (e.g., who is considered the most likely to enjoy the content) and/or metrics based on users with whom the sharing user has historically shared similar content (Jayaram, ¶ [0050]).  Jayaram further discloses that a recommended list of recipients may be identified and displayed, which may be selected based at least in part on an identity of the content item; e.g., determine which users are most likely to enjoy the content item (e.g., based on the users' consumption history through the social network and/or based on the users' likes and dislikes as indicated through the social graph, wherein one or more users, who may be identified as recommended recipients (Jayaram, ¶¶ [0132]-[0133]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2017/0201575 A1 to Song et al., filed on 01/08/2016, FIGS. 1A; ¶¶ [0039]-[0041]; US 2016/0063115 A1 to Ayan et al., published on 03/03/2016, ¶¶ [0080] and [0035]-[0036]; and US 2019/0102396 A1 to Pan et al., filed on 10/03/2017, FIGS. 3A-D; ¶¶ [0046]-[0047].
        2 See, for example US 2017/0068906 A1 to Korycki et al., published on 03/09/2017, ¶¶ [0045] and [0025].
        3 See, for example US 2016/0063115 A1 to Ayan et al., published on 03/03/2016, ¶¶ [0042]-[0045]; FIGS. 4A-B and 5; US 2014/0244619 A1 to Doroshenko, published on 08/28/2014, ¶ [0003]
        4 See, for example US 2019/0155916 A1 to Huang et al., filed on 11/22/2017, ¶¶ [0010] and [0044]-[0048]; FIGS. 5-6.